DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment
This office action is in response to an amendment filed on January 06, 2021 in response to PTO office action dated October 06, 2020. The amendment has been entered and considered.

Claim 5 has been amended. Claims 2-21 are pending in this office action.

Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 103(a) have been fully considered as a result the rejection of claims under 35 U.S.C. § 103(a) has been withdrawn.  

The nonstatutory double patenting rejection of the claims has been maintained.

This action is FINAL.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2, 9 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,483,525 and claim 1 of U.S. Patent No. 9,852,174.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,483,525 and claim 1 of U.S. Patent No. 9,852,174 contain every element of claims 2, 9 and 16 of the instant application and as such anticipates claims 2, 9 and 16 of the instant application.  
The following table shows the claims in the instant application ‘677 that are rejected by corresponding claims in ‘525 and ‘174.

Claims Comparison Table
U.S. Patent No. ‘525
U.S. Patent  ‘174
Application 15/853,677

which when executed perform actions, comprising:



 within a transaction, making 
an update to a materialized view in response to a data modification that occurs 
after a snapshot time of the transaction, the transaction having a view of data 
that existed as of the snapshot time together with any changes the transaction 
has made to the data after the snapshot time, the update occurring before the 
transaction completes;  and 


before the transaction completes, without aborting 
the transaction, in order to prevent the transaction from obtaining 
inconsistent data, excluding the update from the transaction such that a query 
of the materialized view within the transaction does not return the update made 

that existed before the snapshot time.







Remarks 

	Examiner made multiple attempts to contact applicant’s representative to discuss the double patenting rejection of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164